Citation Nr: 1733595	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-28 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to a rating higher than 10 percent for left knee degenerative arthritis.

3.  Entitlement to a rating higher than 10 percent for right knee degenerative arthritis.

4.  Entitlement to a rating higher than 10 percent for status post left ankle fracture with degenerative changes.

5.  Entitlement to a rating higher than 10 percent for status post right ankle fracture with degenerative changes.

6.  Entitlement to a rating higher than 10 percent for degenerative joint disease of the lumbar spine.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1970 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The matter has otherwise been adjudicated by the RO in Baltimore, Maryland.

In correspondence dated July 2017, the Veteran's representative raised a claim for a TDIU.  The Board has assumed jurisdiction over this new issue as a component of the Veteran's other claims for higher ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2011).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2012 VA Form 9 substantive appeal, the Veteran indicated his desire to testify at a local hearing before a Veterans Law Judge (VLJ) of the Board.  In correspondence dated July 2017, the Veteran's representative confirmed that the Veteran still desired to testify at a videoconference hearing at the RO in Baltimore, Maryland.  The Board regrets the delay in the scheduling of this hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity.  Notify him and his representative of the date, time and location for this hearing, in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

